DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed on May 2, 2022, with respect to the outstanding aspects of the rejection of claims 1-10 and 14-20, under 35 USC 112(a), which were not addressed by the claim amendment filed therewith have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn.  However, after thoroughly reconsidering the claims, it has been determined that new rejections should be presented, as follows:
Claim Objections
Claim 9 is objected to because of the following informalities: in line 2, the word -- polymer -- should be inserted between the words “degradable” and “material”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 17, it is not clear whether the “cellulose acetate” limitation is in addition to the “cellulose ester” that is articulated as a second polymer material option the “sheath” is comprised of, or whether it is the type of cellulose ester chosen to be a polymeric component of the sheath. If Applicant intends for it to be the type of cellulose ester chosen as the polymeric component of the sheath, then it is suggested that the claim be recited as follows “wherein the second polymer material of the sheath includes cellulose ester, and wherein said cellulose ester is cellulose acetate”; however, if Applicant intended for it to be in addition to the “cellulose ester” that is articulated as a second polymer material option, then it is suggested that the claim be recited as follows “wherein the second polymer material of the sheath further comprises cellulose acetate”, keeping in mind that no new matter should be introduced into the claims. For purposes of examination, this claim will be interpreted as if Applicant intended the former.
Regarding claim 8, this claim includes recitation “comprising a state of being formed” which is confusing because it appears that Applicant may be intending to recite a “smoking article” claim, but it also appears to be some type of “product-by-process” limitation. Either way, it is not clear what Applicant intends to be claiming - a filter material or a smoking article? It is suggested that Applicant recite the following: “A smoking article comprising: a filter element attached to tobacco material, wherein the filter element includes filter material comprising:….”.
Regarding claim 10, as similarly stated in claim 3, it is not clear whether the “plasticized cellulose acetate” limitation is in addition to the “cellulose ester” that is articulated as a second polymer material option the “sheath” is comprised of, or whether it is the type of cellulose ester chosen to be a polymeric component of the sheath. It is noted; however, that a plasticized cellulose ester is not one of the two listed polymeric options. If Applicant intends for it to be the type of cellulose ester chosen as the polymeric component of the sheath, then it appears that the claim should recite “wherein the second polymer material of the sheath includes cellulose ester, and wherein said cellulose ester is a plasticized cellulose acetate”.  If Applicant intended for it to be in addition to the “cellulose ester” that is articulated as a second polymer material option, then it appears that that the claim should recite “wherein the second polymer material of the sheath further comprises plasticized cellulose acetate” - keeping in mind, however, that no new matter be introduced into the claims. For purposes of examination, this claim will be interpreted as if Applicant intended the former.
Regarding claim 16, it is not clear whether this “second polymer material comprises polylactic acid” recitation is intended to be the selected polymer from the Markush-grouping in the already-recited “second polymer material further comprising…” at the end of claim 14, or is a further second polymer material”. For purposes of examination, this claim will be interpreted as if Applicant intended the former.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,058,121 (Sebastian et al) in view of Yamashita (US Pat App 2002/0096300).
Regarding independent claim 1, independent claim 1 of Sebastian et al fully encompasses all that is recited in the instant independent claim 1, but for the “fibrous filter tow” comprising “particles of starch and/or particles of cellulose”. However, Yamashita discloses what is known in the art which is that modified starches (starch phosphate) can be provided in particle form and added to fibrous tow material used in a tobacco filter to improve the biodegradability of the same (see para. [0022]-[0023] and abstract). Hence, it would have been obvious to one of ordinary skill in the art to have incorporated said particles into the filter material of Sebastian et al in order to receive enhanced biodegradability benefits of starch to its filter.
Regarding claim 2, independent claim 1 of Sebastian et al encompasses this claim limitation.
Regarding claim 3, claim 2 of Sebastian et al encompasses this claim limitation.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to have undergone routine experimentation and arrived at the claimed particle concentration in the filter material after determining that said amount rendered superior and optimal biodegradability benefits. 
Regarding claim 5, claim 3 of Sebastian et al encompasses this claim limitation.
Regarding claim 6, clam 4 of Sebastian et al encompasses this claim limitation.
Regarding claim 8, claim 5 of Sebastian et al encompasses this claim limitation.
Regarding claim 9, claim 6 of Sebastian et al encompasses this claim limitation.
Regarding claim 10, claim 7 of Sebastian et al encompasses this claim limitation.
Regarding independent claim 14, independent claim 11 of Sebastian et al fully encompasses all that is recited in the instant independent claim 14, but for the “fibrous filter tow” comprising “particles of starch and/or particles of cellulose”. However, Yamashita discloses what is known in the art which is that modified starches (starch phosphate) can be provided in particle form and added to fibrous tow material used in a tobacco filter to improve the biodegradability of the same (see para. [0022]-[0023] and abstract). Hence, it would have been obvious to one of ordinary skill in the art to have incorporated said particles into the filter material of Sebastian et al in order to receive enhanced biodegradability benefits of starch to its filter.
Regarding claim 15, claim 12 of Sebastian et al encompasses this claim limitation.
Regarding claim 16, claim 11 of Sebastian et al encompasses this claim limitation.
Regarding claim 17, claim 2 of Sebastian et encompasses this claim limitation, and it would have been obvious to one of ordinary skill in the art to have incorporated the same cellulose acetate material as the sheath second polymer material in the modified invention of claim 11 of Sebastian/Yamashita. 
Regarding claim 18, claim 7 of Sebastian et al encompasses this claim limitation, and it would have been obvious to one of ordinary skill in the art to have incorporated the same plasticized cellulose acetate material as the sheath second polymer material in the modified invention of claim 11 of Sebastian/Yamashita.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to have undergone routine experimentation and arrived at the claimed particle concentration in the filter material after determining that said amount rendered superior and optimal biodegradability benefits. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita (US Pat App 2002/0096300) in view of Wolff et al (US. Pat. App. Pub. 2003/0213496).
Regarding independent claim 1, and dependent claims 3 and 9, Yamashita discloses a cellulose acetate structure excellent in its biodegradability for use in a tobacco filter (see abstract). The cellulose acetate fibers which comprise the filter may be provided in conjunction with another constituent material together therewith. The other constituent material may comprise biodegradable synthetic material, such as polylactic acid (see para. [0053]). The Yamashita filter may also include modified starches (starch phosphate) which can be provided in particle form and added to fibrous tow material used in a tobacco filter to improve the biodegradability of the same (see para. [0022]-[0023] and abstract).
While Yamashita does not explicitly disclose that said biodegradable polymers are, specifically, in the form of multi-component (namely bi-component) fibers (i.e., cellulose acetate and polylactic acid (PLA)), Wolff et al discloses that such fibers are known for their ability to provide for a more dimensionally-stable fiber to benefit the final tobacco filter product when the sheath material has a lower melting point than the core material (see Wolff et al, para. [0010]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen the biodegradable polymers of Yamashita to be in the form of bi-component fibers (core-sheath arrangement) ensuring a higher core melting temperature than a sheath melting temperature in order to enhance the overall structure and biodegradability of the resulting product (corresponding to the claimed “[a] filter material configured for use as a part of a smoking article, comprising: a plurality of …fibers assembled as a fibrous tow, each fiber including a core comprising a first degradable polymer material including polylactic acid…and a sheath comprising a second polymer material including…a cellulose ester…wherein the core comprises a higher melt temperature than the sheath; and wherein the fibrous filter tow comprises particles of starch”; the “wherein the sheath comprises cellulose acetate” recitation of claim 3; the “wherein the core first degradable material consists of polylactic acid” recitation of claim 9).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to have undergone routine experimentation and arrived at the claimed starch phosphate particle concentration in the filter material after determining that said amount rendered superior and optimal biodegradability benefits (corresponding to the claimed “wherein the particles comprise 5 percent to 30 percent by weight of an overall dry weight of the filter material”). 
Regarding claims 5-6, while the modified Yamashita filter does not necessarily show the claimed bicomponent fiber core/sheath ratio, it would have been obvious to one having ordinary skill in the art to have optimized the ratio of the two fiber components and arrived at the claimed ratios, after undergoing routine experimentation and determining that said ratios provide to superior fiber structural integrity (corresponding to the “wherein the core comprises at least about 60 percent to about 95 percent by volume of the bi-component fibers” recitation of claim 5; the “wherein the core comprises at least 80 percent by volume of the bi-component fibers” recitation of claim 6).
Regarding claim 8, Yamashita discloses a tobacco filter containing the claimed fibers. One of ordinary skill in the art would understand that this tobacco filter would be attached to a tobacco-containing rod which would ultimately form a cigarette. As such, since the cigarette includes both the tobacco and the filter material, the limitations of claim 8 has been met (corresponding to the “further comprising a state of being formed into a filter element and being attached to tobacco material so as to form a smoking article”).
Regarding claim 10, while Yamashita discloses the use of a water-soluble adhesive (as the bonding substance of the cellulose acetate-bicomponent fibers), in place of plasticizer, it merely notes that use of such adhesive is desirable in order to further enhance the biodegradation of the filter after it is discarded in the environment (see para. [0055)) - which infers that the use of such an adhesive is not required. Hence, the use of a plasticizer would still be a suitable choice for bonding of the cellulose acetate fibers based on other considerations (i.e., cost, availability) given that the modified Yamashita filter would still have enhanced biodegradation due to the use of biodegradation agents within the filter (corresponding to the claimed “wherein the sheath comprises plasticized cellulose acetate”). 
Allowable Subject Matter
Claims 7 and 19 are allowed.
Claims 2, 14-18 and 20 contain allowable subject matter, notwithstanding the Double Patenting and 35 USC 112(b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  	
-the prior art of record neither teaches nor reasonably suggests the structure/composition of the claimed filter material, composed of bi-component fibers having a core-sheath structure; wherein the fiber core comprises a first polymeric material that includes polylactic acid, or a polyhydroxyalkanoate; wherein its sheath comprises a second polymeric material that includes one of at least a cellulose ester and a plasticizer; wherein its core comprises a higher melt temperatures that its sheath; wherein its fibrous filter tow comprises particles of starch and/or particles of cellulose; and further wherein a second polymer material further comprises polylactic acid, or the particles are soluble in water to at least 50 g/l at 25 degrees C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747